— Three proceedings pursuant to CPLR article 78 to review determinations of the Secretary of State of the State of New York, all dated September 17, 1982, which, after a hearing, held that petitioners had demonstrated untrustworthiness and incompetency as licensed real estate brokers and imposed penalties. H Determinations confirmed and proceedings dismissed on the merits, with one bill of costs. H The record contains substantial credible evidence upon which the Secretary of State of the State of New York could reasonably conclude that all petitioners demonstrated untrustworthiness and incompetency as licensed real estate brokers within the provisions of section 441-c of the Real Property Law. Consequently, the determinations must be confirmed (see Matter of Grant Realty u Cuomo, 58 AD2d 251,252). We have reviewed petitioners’ other contentions and find them to be without merit. Mollen, P. J., Gibbons, O’Connor and Rubin, JJ., concur.